Per Curiam.—
The 6th and 7th sections of the act of the 15th April, 1834, relating to counties and townships, (Stroud’s Purd. tit. Counties and Townships,) are not repealed by the act of 16th June, 1836, allowing defendants a stay of execution. The former act says in effect that the plaintiff shall have an immediate execution, “and not otherwise.” And the execution is limited to moneys unappropriated of the county or township, or out of the first moneys which shall be received for the use of the county or township, and the execution is to be enforced by writ of attachment against the commissioners. No execution can issue against the real estate of the township, or against any of its property, except the moneys designated in the act.
Rule discharged.